DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 1/20/2021. Claims 1, 6, 12, 16, 17, 21 and 22 have been amended. Claims 26-29 have been added. Claims 3, 5-7, 10, 13, 14 and 20 have been cancelled. Claims 1, 2, 4, 8-9, 11, 12, 15-19 and 21-29 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 8-9, 11, 12, 15-19 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 9, 11, 12, 15-19 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Malik US 2019/0089443 (hereinafter Malik), in view of Luo et al. US 2018/0110066 (hereinafter Luo) and Chen et al. US 2019/0289476 (hereinafter Chen).

Regarding claim 1, Malik teaches a method of beamforming performed by a user device, the method comprising:
receiving, from a base station and using a transceiver of the user device, first layers of first data carried by a first set of N downlink beams [Malik, Figure 5, Paragraph 81, (first beams of DL transmissions 510)], identifying characteristics associated with the receiving the first layer of first data [Malik, Paragraph 81 (The base station 105-d may transmit downlink transmission(s) 510 to the UE 115-d which are received by the UE. In some cases, the downlink transmissions may be beam sweep transmissions)];
establishing, based on the characteristics, a transmission configuration for transmitting second layers of second data using the transceiver [Malik, Figure 5, Paragraph 83-85, identify uplink transmission resources, grants (for performing the establishing of the transmission configuration claimed above) and particular partitioned uplink dimensions are noted from within or based on the DL beams received at the UE 115-d]; 

But it does not explicitly teach wherein, the determining the transmission configuration comprising setting a quantity of uplink beams to equal the quantity of downlink beams.
However, Luo teaches identifying characteristics associated with the receiving the first layer of first data, the identifying characteristics comprising determining a quantity of the downlink beams carrying the first layer data [Luo, ¶73 ¶92-93 (characteristics of the first quantity of the downlink beams is identified by the UE which receives the beams. Among the notable information is the number beams, beam ID, beam direction, dedicated resources, etc.  The determined plurality of beams is noted in Luo, ¶73)]. It also teaches the determining the transmission configuration comprising setting a quantity of uplink beams to equal the quantity of downlink beams and wherein the quantity of uplink beams are equal to the quantity of downlink beams and formed in accordance with the transmission configuration   [Luo, Figure 2 and 5, ¶73 and ¶92-¶94; The plurality of beams is noted in Luo, ¶73. Likewise the uplink beams are formed in accordance with the transmission configuration such as being equal to the number of downlink beams, beam ID and signal strength as per ¶73)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combination the teachings of Malik, indicating a system and method of 
However, Chen does explicitly discloses setting a direction for the uplink beams that is different and non-reciprocal to that of the downlink beams [Chen, Fig. 5, ¶125 (“… As shown in FIG. 5, in downlink transmission, the beam dl_tx beam N1 is used to transmit and the beam dl_rx beam M1 is used to receive; in uplink transmission, the beam ul_tx beam M2 is used to transmit and the beam ul_rx beam N2 is used to receive. Such beam transmission indication manner makes uplink transmission and downlink transmission performed in different paths…” and the Examiner notes that the recited UL and DL beam transmissions may are shown in Figure 5 as being in different directions and are further illustrated as being non-reciprocal) (It is also noted that in ¶11-¶12 of Chen that reciprocity may not exists for the selection of uplink and downlink beams in the same path. It is disclosed by Chen that “… For each different transmit beam, the best receive beam may be different. This can be understood as that the different angles of emergence of the multiple paths in a channel correspond to different angles of arrival…”)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combination the teachings of Malik, in view of Luo, indicating a system and method of receiving from a BS at a UE determining/identifying transmission configurations and beam counts with the teachings of Chen indicating that the uplink beams sent back to the BS from the UE may 


Regarding claim 12, Malik teaches a method of transmitting and receiving data, the method performed by a base station comprising:
forming first layers of first data comprising Physical Downlink Control Channel (PDDCH) communications, [Malik, Paragraph 83 and Malik, Paragraph 81 (The base station 105-d may transmit downlink transmission(s) 510 to the UE 115-d. In some cases, the downlink transmissions may be beam sweep transmissions)];
transmitting, to a user device and using a transceiver of the base station, the first layers of first data using a plurality of downlink beams having a certain quantity of downlink beams [Malik, Figure 5, Paragraph 81, (first beams of DL transmissions 510)]; and 
receiving, using the transceiver of the base station, second layers of second data comprising Physical Uplink Shared Channel (PUSCH) communications, the second layers of second data carried by uplink beams that have a certain quantity of uplink beams (the base station receives from the UE uplink transmission 535 (PUSCH) using determined uplink beamforming parameters for two or more tone beams of the downlink transmissions 510 [Malik, Paragraph 83]), but it does not explicitly teach wherein the quantity of uplink beams is equal to the certain quantity of downlink beams.
However, Luo teaches identifying characteristics associated with the receiving the first layer of first data, the identifying characteristics comprising determining a quantity of the downlink beams carrying the first layer data [Luo, ¶73 ¶92-93 (characteristics of the first quantity of the downlink beams is identified by the UE which receives the beams. Among the notable information is the number beams, 
 It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combination the teachings of Malik, indicating a system and method of receiving from a BS at a UE determining/identifying transmission configurations and beam counts with the teachings of Lou indicating that the uplink beams sent back to the BS from the UE may be the same in number as (equal to) the downlink beams received from the BS by the UE according to transmission configuration information. The resulting benefit would have been the ability to increase the strength of wireless signal in particular directions using beamforming to combat attenuation, but neither explicitly discloses receiving from a different and non-reciprocal direction than that of the downlink beams.
However, Chen does explicitly discloses receiving from a different and non-reciprocal direction than that of the downlink beams [Chen, Fig. 5, ¶125 (“… As shown in FIG. 5, in downlink transmission, the beam dl_tx beam N1 is used to transmit and the beam dl_rx beam M1 is used to receive; in uplink transmission, the beam ul_tx beam M2 is used to transmit and the beam ul_rx beam N2 is used to receive. Such beam transmission indication manner makes uplink transmission and downlink transmission performed in different paths…” and the Examiner notes that the recited UL and DL beam transmissions may are shown in Figure 5 as being in different directions and are further illustrated as being non-reciprocal)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combination the teachings of Malik, in view of Luo, indicating a system and method of receiving from a BS at a UE determining/identifying transmission configurations and beam 

Regarding claim 16, Malik teaches a user device [Malik, Figure 9, 905, Paragraph 113] comprising: 
a processor [Malik, Figure 9, 920]; 
a transceiver [Malik, Figure 9, 935]; and 
a computer-readable storage media (CRM) having stored thereon instructions that [Malik, Figure 9, 925 and 930], responsive to execution by the processor, direct the user device to perform operations comprising: 
receiving, from a base station and using the transceiver, first layers of first data carried by a plurality of downlink beams  (The base station 105-d may transmit downlink transmission(s) 510 to the UE 115-d. In some cases, the downlink transmissions may be beam sweep transmissions which are received by the UE)];
establishing, based on the characteristics, a transmission configuration for transmitting second layers of second data (uplink transmission resources) using the transceiver [Malik, Figure 5, Paragraph 83-85, identify uplink transmission resources, grants and particular partitioned uplink dimensions are noted from within or based on the DL beams received at the UE 115-d]; 
configuring, using a transceiver configuration module of the CRM, the transceiver to the transmission configuration; and 
transmitting, to the base station and using the transceiver, the second layers of second data according to the transmission configuration [Malik, Paragraph 86  (The UE 115-d may transmit the uplink transmission 535 (In some cases, the uplink transmission 535 may include two or more portions (e.g., 
However, Luo teaches identifying characteristics associated with the receiving the first layer of first data [Luo, ¶73 ¶92-93 (characteristics of the first quantity of the downlink beams is identified by the UE which receives the beams. Among the notable information is the number beams, beam ID, beam direction, dedicated resources, etc.  The determined plurality of beams is noted in Luo, ¶73. Therefore it teaches the limitation of identifying, using a beam analysis module of the CRM, characteristics associated with the receiving the first layer of first data, the identifying the characteristics comprising determining a quantity of the downlink beams carrying the first layers of first data)]. It also teaches the establishing the transmission configuration comprising a quantity of uplink beams for second layers of second data to equal the quantity of downlink beams and wherein the quantity of uplink beams are equal to the quantity of downlink beams and formed in accordance with the transmission configuration   [Luo, Figure 2 and 5, ¶73 and ¶92-¶94; The plurality of beams is noted in Luo, ¶73. Likewise the uplink beams are formed in accordance with the transmission configuration such as being equal to the number of downlink beams, beam ID and signal strength as per ¶73)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combination the teachings of Malik, indicating a system and method of receiving from a BS at a UE determining/identifying transmission configurations and beam counts with the teachings of Lou indicating that the uplink beams sent back to the BS from the UE may be the same in number as (equal to) the downlink beams received from the BS by the UE according to transmission 
However, Chen does explicitly discloses setting a direction for the uplink beams that is different and non-reciprocal to that of the downlink beams [Chen, Fig. 5, ¶125 (“… As shown in FIG. 5, in downlink transmission, the beam dl_tx beam N1 is used to transmit and the beam dl_rx beam M1 is used to receive; in uplink transmission, the beam ul_tx beam M2 is used to transmit and the beam ul_rx beam N2 is used to receive. Such beam transmission indication manner makes uplink transmission and downlink transmission performed in different paths…” and the Examiner notes that the recited UL and DL beam transmissions may are shown in Figure 5 as being in different directions and are further illustrated as being non-reciprocal)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combination the teachings of Malik, in view of Luo, indicating a system and method of receiving from a BS at a UE determining/identifying transmission configurations and beam counts with the teachings of Chen indicating that the uplink beams sent back to the BS from the UE may be sent in different and non-reciprocal directions as the downlink beams via different paths. The resulting benefit would have been the ability to save transmission power of the terminal and achieve uplink load balancing [Chen, ¶112].

Regarding claim 2, Malik, in view of Luo and Chen teaches the method of claim 1, wherein the receiving the first layers of data includes receiving a Physical Uplink Shared Channel (PUSCH) uplink grant transmitted over a Physical Downlink Control Channel (PDCCH) [Malik, Paragraph 83].




Regarding claim 8, Malik, in view of Luo and Chen teaches the method of claim 1, wherein the transmitting the second layers of second data includes transmitting the second layers of second data as part of Physical Uplink Shared Channel (PUSCH) communications [Malik, Paragraph 78].

Regarding claim 9, Malik, in view of Luo and Chen teaches the method of claim 1, wherein the second layers of second data include Radio Resource Control (RRC) information or Uplink control Information (UCI) [Malik, Paragraph 39, (the UE may transmit uplink control transmissions to the base station.)] 

Regarding claim 11, Malik, in view of Luo and Chen teaches the method of claim 1, wherein the second layers of second data include data from an application executing on the user device [Malik, Paragraph 67, the UE transmits MSG1 to the base station when it has uplink data to transmit].


Regarding claim 15, Malik, in view of Luo and Chen teaches the method as recited in claim 12, wherein at least of the first layers of data grants the user device access to the Physical Uplink Shared Channel (PUSCH) communications [See the rationale applied to the rejection of claim 2, and Malik, Paragraph 83].

Regarding claim 17, Malik, in view of Luo and Chen teaches the user device as recited in claim 16, wherein the transceiver includes a Multiple-Input and Multiple-Output (MIMO) antenna array, the MIMO antenna array configured to: 
perform as an adaptive array and form, in real time, uplink beams along one of a number of available beam directions [Malik, Paragraphs 36 and 54 (continuous beam tracking process by adjusting the refined beams to maintain the improved connection) and ([0054] In some cases, wireless communications system 100 may use mmW communications between UEs 115 and base stations 105, which may use beamforming techniques for transmitting and receiving transmissions.  Devices operating in mmW or EHF bands may have multiple antennas to allow beamforming.  That is, a base station 105 may use multiple antennas or antenna arrays to conduct beamforming operations for directional communications with a UE 115. Beamforming (which may also be referred to as spatial filtering or directional transmission) is a signal processing technique that may be used at a transmitter (e.g., a base station 105) to shape and/or steer an overall antenna beam in the direction of a target receiver (e.g., a UE 115).  This may be achieved by combining elements in an antenna array in such a way that transmitted signals at particular angles experience constructive interference while others experience destructive interference.)].



Regarding claim 19, Malik, in view Luo and Chen teaches the user device as recited in claim 16, wherein the user device is a mobile handset, a laptop, a tablet, a personal digital assistant, an Internet-of-Things (IoT) device, or a communication system of an automobile [Malik, Figure 9, 905, Paragraph 46]. 

Regarding claim 22, Malik teaches the method as recited in claim 1, wherein the direction for the uplink beams is one of a number of available beam directions that can be adjusted to in real time by the user device [Malik, Paragraphs 36 and 54 (continuous beam tracking process by adjusting the refined beam to maintain the improved connection)].

Regarding claim 23, Malik teaches the method as recited in claim 12, wherein the downlink beams carry Downlink Control Information (DCI) [Malik, Paragraph 154, the UE may receive the indication of the first portion of the uplink transmission (this is a type of Downlink control information), and select the beamforming parameters associated with the first portion of the uplink transmission as receive beamforming parameters for one or more subsequent downlink transmissions, based on beam reciprocity. (the DCI is used in the beam refinement process and tracking)].



Regarding claim 25, Malik teaches the method as recited in claim 12, wherein the uplink beams carry Uplink Control Information (UCI) [Malik, Paragraph 39, (the UE may transmit uplink control transmissions to the base station.)] 

Regarding claim 26, Malik teaches the method as recited in claim 1, further comprising: evaluating a plurality of potential directions for the uplink beams, wherein the setting the direction for the uplink beams is based on the evaluation of the plurality of potential directions for the uplink beams [Malik, Figure 5, Elements 515-530].

Regarding claim 27, Malik teaches the method as recited in claim 1, wherein the establishing is based further on one or more of: frequencies of the downlink beams [Malik, ¶54 (mmW bands or EHF bands between the UE and BS may use beamforming for transmitting and receiving and also see ¶51)], traffic patterns of a wireless network, volumes of data being communicated within the wireless network, a location of the user device relative to the base station [Malik, ¶40 (when the UE is moving)], a time of day, a reliability of the base station, or an uptime of the base station.

Regarding claim 28, Malik, in view of Luo and Chen teaches the method as recited in claim 12, further comprising: receiving a plurality of potential uplink beams from the user device and communicating feedback regarding the plurality of potential uplink beams to the user device effective to .


Allowable Subject Matter
Claims 21 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467